Case 1:15-cv-00049-WMS-HKS Document 106-21 Filed 08/20/19 Page 1 of 2




    EXHIBIT S
    Case 1:15-cv-00049-WMS-HKS Document 106-21 Filed 08/20/19 Page 2 of 2


I
                                                    0

                             •




                                   . t
                                 torittip: OU.
                 jIho.ve.0- hba-6.                         c3ii3oLth
                                                          Ltt
                 icital (-Liar\ Lax,u.o              -11:1
                                   9tt.ahatt oL9 1thQñ                      .
                       .o. stex     a_t_ is3hra bbrro._.arit
                                eLt rrl                    rn.
                  kCiAkra                toLn n+ c1 k.
                           Pi\çic s                          atNc
                 Nzox.A.* VAsuitr. (wt.,              oaNd.
                  &21:1;31.x.L.st.\'AD       eAkiuci. 4.-houk
                  ti>o                 cz•-.Locki.asutzl .So  o,diryn
                                         rrnt     baurAc no.R,
                                                    on




                 1
